


Exhibit 10.27


THIS NOTE HAS BEEN ISSUED WITHOUT REGISTRATION OR QUALIFICATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS AND MAY
NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF WITHOUT (A) SUCH REGISTRATION
AND QUALIFICATION, OR (B) AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
MAKER IN FORM AND SUBSTANCE THAT SUCH SALE, TRANSFER, OR DISPOSITION MAY
LAWFULLY BE MADE WITHOUT REGISTRATION OR QUALIFICATION. THIS NOTE IS SUBJECT TO
THE TERMS OF A SUBORDINATION AGREEMENT, DATED AS OF OCTOBER 17, 2013 (AS IN
EFFECT FROM TIME TO TIME, THE “SUBORDINATION AGREEMENT”), BY AND AMONG MAKER (AS
DEFINED BELOW), PAYEE (AS DEFINED BELOW), SENIOR LENDER (AS DEFINED IN THE
SUBORDINATION AGREEMENT) AND MAIN STREET CAPITAL CORPORATION, AS AGENT, WHICH
AGREEMENT IS INCORPORATED HEREIN BY REFERENCE. THIS NOTE AND THE RIGHTS AND
OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATED TO THE SENIOR DEBT (AS DEFINED IN
THE SUBORDINATION AGREEMENT) IN THE MANNER AND TO THE EXTENT SET FORTH IN THE
SUBORDINATION AGREEMENT. EACH HOLDER OF THIS NOTE, BY ITS ACCEPTANCE HEREOF,
ACKNOWLEDGES THAT THE PRINCIPAL OF AND INTEREST ON THE INDEBTEDNESS CREATED OR
EVIDENCED BY THIS NOTE SHALL NOT BECOME DUE OR PAYABLE EXCEPT TO THE EXTENT
PERMITTED BY THE SUBORDINATION AND OTHER PROVISIONS SET FORTH HEREIN AND
IRREVOCABLY AGREES TO BE BOUND BY THE SUBORDINATION AND OTHER PROVISIONS SET
FORTH IN THE SUBORDINATION AGREEMENT.


THIRD AMENDED AND RESTATED NONNEGOTIABLE PROMISSORY NOTE


Initial Principal Amount: $1,784,692.48
Dated as of February 27, 2015



FOR VALUE RECEIVED, Glowpoint, Inc., a Delaware corporation (“Maker”), promises
to pay to Shareholder Representative Services LLC, a Colorado limited liability
company, solely in its capacity as Sellers’ Representative, for the benefit of
the Stockholders (as defined in the Merger Agreement (as defined below))
(“Payee”), in lawful money of the United States of America, the principal sum of
$1,784,692.48 (the “Principal Amount”) plus any Interest (as defined below)
thereof, subject to reduction as provided in the Merger Agreement and in the
manner provided below. The Principal Amount shall be deemed for all purposes,
including with respect to calculation of Interest that accrues on such amount,
to be equal to $1,784,692.48 as of December 31, 2014.


This Third Amended and Restated Nonnegotiable Promissory Note (this “Note”) has
been executed and delivered pursuant to, and is subject to the terms and
conditions of, an Agreement and Plan of Merger (the “Merger Agreement”) dated
August 10, 2012, among Maker, GPAV Merger Sub, Inc., a Delaware corporation,
Affinity VideoNet, Inc., a Delaware corporation (“Affinity”), and Payee.
Capitalized terms used in this Note without definition have the respective
meanings given to them in the Merger Agreement.


1.
INTEREST AND PAYMENTS



(a)
The unpaid Principal Amount will accrue interest at an annual rate equal to (1)
ten percent (10%) from January 1, 2015 through February 28, 2015, and (2)
fifteen percent (15%), commencing March 1, 2015, compounding on a quarterly
basis (the “Interest”). Interest on the outstanding principal amount will be
computed on the basis of a year of 360 days and the actual number of days
elapsed. Interest on the unpaid balance of this Note for the period from January
1, 2015 to February 28, 2015 shall be due and payable on March 1, 2015. Interest
on the unpaid balance of this Note for the period commencing March 1, 2015 shall
accrue until such time as it is due and payable in arrears in accordance with
the following schedule (any interest so accrued and not yet paid, the “Accrued
Interest”):



(i)
Beginning on December 31, 2015 and continuing on the last day of each month
thereafter, if (and only if) Maker has achieved a minimum EBITDA of at least
$4,500,000 measured on a trailing twelve month basis as of the last day of such
month, Maker shall pay interest in an amount equal to 1/6th of the amount of the
Accrued Interest outstanding as of the last day of the applicable twelve-month
period in which such minimum EBITDA was first achieved, plus for any consecutive
succeeding month in which such minimum EBITDA was achieved, the accrued and
unpaid interest in respect of the immediately preceding month. Each such
interest payment shall be made within 45 days following the last day of the
applicable measurement period (e.g., payment for EBITDA exceeding $4,500,000 for
the twelve months ended December 31, 2015 is due February 14, 2016). For
purposes of this Note, “EBITDA” shall have the meaning





--------------------------------------------------------------------------------




ascribed to such term in the Senior Loan Agreement (defined below).


(ii)
Any remaining interest accrued and not yet paid shall be due and payable in full
on July 6, 2017 (the “Maturity Date”).



(b)
If any amounts required to be paid by Maker under this Note (including without
limitation, principal or interest payable) remain unpaid after such amounts are
due, then Maker shall pay interest on the aggregate, outstanding principal
balance hereunder from the date Maker’s failure to make such payment until such
past due amounts are paid in full, at a per annum rate equal to fifteen percent
(15.0%) compounding on a quarterly basis. All computations of default interest
shall be based on a year of 360 days and actual days elapsed.



(c)
The Principal Amount, subject to any reduction as provided in the Merger
Agreement and Section 1(f) below, will be payable in accordance with the
following schedule, with any remaining Principal Amount to be due and payable in
full on the Maturity Date (subject to any deferrals contemplated by Section 1(f)
below):



(i)Beginning on March 31, 2015 and continuing on the last day of each month
thereafter, if (and only if) Maker has achieved a minimum EBITDA of at least
$1,500,000, measured on a trailing three month basis as of the last day of such
month, Maker shall make a principal payment under this Note in an amount equal
to $50,000. Such principal payment shall be made within 45 days following the
last day of the applicable measurement period (e.g., payment for EBITDA
exceeding $1,500,000 for the three months ended March 31, 2015 is due May 15,
2015).


(ii)On each of June 30, 2015, December 31, 2015, June 30, 2016, December 31,
2016 and June 30, 2017, if (and only if) Maker has achieved a minimum EBITDA of
at least $3,000,000 measured on a trailing six month basis as of each such date,
Maker shall make an additional principal payment under this Note in an amount
equal to 40% of the sum of Maker’s trailing six month EBITDA for such period
less $3,000,000. Such principal payment shall be made within 45 days following
the last day of the applicable measurement period (e.g., payment for EBITDA
exceeding $3,000,000 for the six months ended June 30, 2015 is due August 14,
2015). The additional principal payments contemplated by this subsection (ii)
shall be made only if Maker is in compliance, immediately prior to such payment
and immediately after giving effect to such payment, with the financial
covenants in the Senior Loan Agreement.


(d)
All payments on this Note will be made by wire transfer of immediately available
funds to an account designated by Payee to Maker in writing, provided that Payee
may change such account by providing not less than two Business Days written
notice prior to any applicable payment date under Paragraph 1(a) and (c). If any
payment on this Note becomes due on a day that is not a Business Day, such
payment will be due on the next succeeding Business Day. Upon delivery of any
payment on this Note to Payee, Maker shall have no further duty, liability or
obligation with respect to delivery thereof to the Stockholders.



(e)
Maker may, without premium or penalty, at any time and from time to time, prepay
all or any portion of the outstanding amounts under this Note.



(f)
Maker may reduce the Principal Amount, or withhold and set off against any
portion of the Principal Amount, to the extent provided in, and in accordance
with the terms and conditions, of the Merger Agreement including, without
limitation, (i) by any Excess Closing Date Adjustment, (ii) by any adjustment
pursuant to Section 7.15 of the Merger Agreement and (iii) by any adjustment
pursuant to Article IX of the Merger Agreement. Any reduction of, or withholding
or set off against, this Note pursuant to this Section 1(f), shall be applied
against the payments of the Principal Amount (starting with the first payment on
the six month anniversary of the Closing Date until such payment is reduced to
$0 and, thereafter, against the next due payments in the same manner). In the
event of any such reduction, withholding or set off (as provided by and
permitted under the Merger Agreement), any and all Interest whether accrued or
previously paid with respect to the applicable portion of the Principal Amount
will automatically be cancelled and shall not be due or payable under this Note
at any time (or, if previously paid, such subsequent payments under Section 1(h)
shall be reduced, on a dollar for dollar basis, by the amount of such previously
paid Interest). For the avoidance of doubt, such cancellation of Interest shall
not be given effect for purposes of calculating the portion of the Principal
Amount required to be reduced, withheld or set off to satisfy the obligations
under the Merger Agreement.



(g)
Notwithstanding anything in this Note or the Merger Agreement to the contrary,
in the event that Maker is prohibited from making any payments of principal or
interest (the “Prohibited Payments”) pursuant to the terms of that certain Loan
Agreement, dated as of the date hereof, by and among Maker and its subsidiaries,
as borrowers, Main Street Capital





--------------------------------------------------------------------------------




Corporation, as agent and the lenders from time to time party thereto (as
amended, revised, restated or modified, the “Senior Loan Agreement”), Maker’s
obligation to make such Prohibited Payments shall be deferred until two (2)
Business Days after such payments are permitted pursuant to the terms of the
Senior Loan Agreement.


(h)
Upon the happening or occurrence of a Change in Control, Payee may, at Payee’s
sole discretion, require Maker to prepay this Note, in whole or in part, upon
ten (10) days prior written notice. For purposes of this Note, a “Change in
Control” means the sale of all or substantially all of Maker’s and its
subsidiaries’ assets, taken as a whole, or a merger, reorganization,
consolidation, or sale of voting securities such that Maker’s equityholders as
of the date hereof and their affiliates do not directly or indirectly hold a
majority of the voting securities of Maker (or the surviving entity to any such
merger or consolidation) immediately following the closing of such transaction;
provided, however, that in no event shall a “Change of Control” be deemed to
have occurred hereunder if a Change of Control (as defined in the Senior Loan
Agreement) has not occurred under the Senior Loan Agreement.



(i)
While any obligation remains owing under this Note, Maker shall not, and shall
cause its subsidiaries, not to make any distributions or pay any dividends to
any person on account of any equity ownership interest in Maker or any
subsidiary (other than (i) those payable solely in equity securities issued by
Maker or such subsidiary, (ii) those from any subsidiary to Maker) and (iii)
dividends to holders of Maker’s Series B-1 Convertible Preferred Stock (“Series
B-1 Preferred”) and Series A-2 Convertible Preferred Stock (Series A- 2
Preferred”) on account of such Series B-1 Preferred or Series A-2 Preferred
beginning on January 1, 2013, payable quarterly in arrears, in an aggregate
amount not to exceed $160,000 in each quarter in accordance with the terms of
the Certificate of Designations, Preferences and Rights of Series B-1
Convertible Preferred Stock of Glowpoint, Inc. and the Certificate of
Designations, Preferences and Rights of Series A-2 Convertible Preferred Stock
of Glowpoint, Inc., each as in effect on the date hereof, provided that Maker
shall not make any such payment with respect to the Series B-1 Preferred or
Series A-2 Preferred if, after giving effect to such payment, Maker’s cash
balance would be less than 200% of the outstanding principal balance of this
Note as of the date of such payment.



(j)
Upon the happening or occurrence of any Event of Default other than an Event of
Default specified in clause (iii) of the definition of “Event of Default”, Payee
may at its option declare immediately due and payable the entire unpaid
Principal Amount of, and all accrued and unpaid Interest on, this Note, in which
event the entire unpaid Principal Amount of, and all accrued and unpaid interest
on, this Note shall become immediately due and payable. Upon the happening or
occurrence of an Event of Default specified in clause (iii) of the definition of
“Event of Default”, the entire unpaid Principal Amount of, and all accrued and
unpaid Interest on, this Note shall automatically become immediately due and
payable, without further notice or demand. Upon the happening or occurrence of
any Event of default, Payee may also exercise, pursue, enforce, and/or realize
upon any available right to remedy provided at law or in equity. The remedies
provided for in this Note shall be cumulative and concurrent and may be pursued
singularly, successively, or concurrently against Maker in the sole discretion
of Payee.



For purposes of this Note, “Event of Default” shall mean the occurrence of any
one or more of the following:


(i)
Subject to Section 1(g) above, Maker’s failure to pay all or any part of the
Interest hereunder on the date due and payable and such failure continues for
three (3) Business Days after such due date;



(ii)
Subject to Section 1(g) above, Maker’s failure to pay all or any part of the
Principal Amount hereunder on the date due and payable and such failure
continues for three (3) Business Days after such due date;



(iii)
Maker makes a payment with respect to the Series B-1 Preferred or Series A-2
Preferred in violation of this Note; or



(iv)
Maker or any other person obligated to pay any part of the indebtedness
evidenced or governed by this Note: (1) commences any case, proceeding, or other
action seeking reorganization, arrangement, adjustment, liquidation,
dissolution, or composition of it or its debts under any debtor relief laws; or
(2) in any involuntary case, proceeding, or other action commenced against it
which seeks to have an order for relief entered against it, as debtor, or seeks
reorganization, arrangement, adjustment, liquidation, dissolution, or
composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization, or relief of debtors, and (i) fails to obtain a dismissal of
such case or proceeding or (ii) converts the case from one chapter of the
Federal Bankruptcy Code to another chapter, or (iii) is the subject of an order
for relief; or (3) applies or consents to have a trustee, receiver, custodian,
intervenor, liquidator, or other similar official appointed for or take
possession of all or any part of its property or has any court take jurisdiction
of its property which continues for a period of sixty (60) days.





--------------------------------------------------------------------------------






Notwithstanding anything to the contrary herein, the remedies available under
this Note are subject, in all respects, to the terms, conditions and limitations
contemplated by the Senior Loan Agreement and related loan documents, including
any intercreditor or subordination agreements entered into in connection
therewith.


2.
MISCELLANEOUS



(a)
No Waiver. No delay or forbearance by act or omission on the part of Payee in
the exercise of any power, option, right, or remedy under this Note, or in the
collection of any money under this Note, shall operate as, or constitute, a
waiver of Payee’s right to exercise any such power, right, option, or remedy or
to collect any such money, nor render Payee liable for damages or to account for
any such money not collected. No single or partial exercise of, or failure to
exercise, any power, right, option, or remedy provided to Payee under this Note
shall preclude any other or further exercise of any such power, right, option,
or remedy or the exercise of any other power, right, option, or remedy provided
under this Note or at law or in equity.



(b)
Acceptance of Late or Partial Payments. Payee may accept late or partial payment
of any amount due under this Note; provided, however, that acceptance of one or
more late or partial payments shall not constitute a waiver of any default nor
of any of Payee’s rights to receive timely payment of any other payment.
Acceptance of any payment, whether partial or otherwise, after the happening or
occurrence of an Event of Default and the acceleration of the due date of this
Note shall not constitute a reinstatement of the pre- acceleration payment
schedule, nor shall it impair any of Payee’s rights or remedies under this Note.



(c)
Compliance with Usury Laws. All agreements between Maker and Payee are hereby
expressly limited so that in no contingency or event shall the amount paid or
agreed to be paid to the Payee for the use, forbearance, or detention of the
money to be loaned under this Note, exceed the maximum amount permissible under
the laws of Delaware. If, at the time of any interest payment, the payment
amount due under this Note transcends the legal limit, the obligation shall be
reduced to the legal limit. If the Payee should ever receive as interest an
amount that exceeds the highest lawful rate, the amount that would be excessive
as interest shall be applied to the reduction of the principal amount owing
under this Note, and not to the payment of interest.



(d)
Waiver. Maker waives presentment for payment, notice of nonpayment, protest,
demand, notice of protest, notice of intent to accelerate, notice of
acceleration and dishonor, diligence in enforcement and indulgences of every
kind and without further notice hereby agrees to renewals, extensions, exchanges
or releases of collateral, indulgences or partial payments, either before or
after maturity.



(e)
Assignments and Successors. This Note may not be assigned or transferred by
Payee without the prior written consent of Maker. Any purported assignment or
transfer without such prior written consent will be void. Subject to the
foregoing, this Note will inure to the benefit of the permitted assigns of
Payee.



(f)
Governing Law. This Note shall be governed by and construed in accordance with
the laws of the State of Delaware applicable to contracts made and performed in
such State.



(g)
Resolution of Conflicts; Arbitration. Any claim or dispute arising out of or
related to this Note, or the interpretation, making, performance, breach or
termination thereof, shall be finally settled by binding arbitration in the
County of Denver, State of Colorado in accordance with the then current
Commercial Arbitration Rules of the American Arbitration Association and
judgment upon the award rendered may be entered in any court having jurisdiction
thereof. The arbitrator(s) shall have the authority to grant any equitable and
legal remedies that would be available in any judicial proceeding instituted to
resolve a dispute.



(i)Selection of Arbitrators. Such arbitration shall be conducted by a single
arbitrator chosen by mutual agreement of Maker and Payee. Alternatively, at the
request of either party before the commencement of arbitration, the arbitration
shall be conducted by three independent arbitrators, none of whom shall have any
competitive interests with Maker or Payee. Maker and Payee shall each select one
arbitrator. The two arbitrators so selected shall select a third arbitrator.


(ii)Discovery. The arbitrator or arbitrators, as the case may be, shall set a
limited time period and establish procedures designed to reduce the cost and
time for discovery while allowing the parties an opportunity, adequate in the
sole judgment of the arbitrator or majority of the three arbitrators, as the
case may be, to discover relevant information from the opposing parties about
the subject matter of the dispute. The arbitrator, or a majority of the three
arbitrators, as the case may be, shall rule upon motions to compel or limit
discovery and shall have the authority to impose sanctions for discovery abuses,




--------------------------------------------------------------------------------




including attorneys’ fees and costs, to the same extent as a competent court of
law or equity, should the arbitrators or a majority of the three arbitrators, as
the case may be, determine that discovery was sought without substantial
justification or that discovery was refused or objected to without substantial
justification.


(iii)Decision. The decision of the arbitrator or a majority of the three
arbitrators, as the case may be, as to the validity and amount of any claim in
an officer’s certificate shall be final, binding, and conclusive upon the
parties to this Note. Such decision shall be written and shall be supported by
written findings of fact and conclusions which shall set forth the award,
judgment, decree or order awarded by the arbitrator(s). Within thirty (30) days
of a decision of the arbitrator(s) requiring payment by one party to another,
such party shall make the payment to such other party.


(iv)Other Relief. The parties to the arbitration may apply to a court of
competent jurisdiction for a temporary restraining order, preliminary injunction
or other interim or conservatory relief, as necessary, without breach of this
arbitration provision and without abridgement of the powers of the
arbitrator(s).


(v)Costs and Expenses. The parties agree that each party shall pay its own costs
and expenses (including counsel fees) of any such arbitration, and each party
waives its right to seek an order compelling the other party to pay its portion
of its costs and expenses (including counsel fees) for any arbitration.


(vi)Notices. Any notice required or permitted to be given under this Note shall
be given in accordance with Section 11.6 of the Merger Agreement.


(h)
This Note amends and restates that certain replacement Second Amended and
Restated Nonnegotiable Promissory Note in the original principal amount of
$1,884,692.48 made by Maker payable to Payee dated February 24, 2014 and any
amendments, modifications, replacements or substitutions thereto, in its
entirety, but this Note does not constitute a novation thereof or of any
obligations of Maker thereunder.



IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the date
first written above.


 
Glowpoint, Inc.
 
 
 
By: /s/ David Clark
 
Name: David Clark
 
Title: Chief Financial Officer, Treasurer and Secretary





Agreed and Accepted as of February 27, 2015:


SHAREHOLDER REPRESENTATIVE SERVICES LLC,
solely in its capacity as Sellers’ Representative




By: /s/ W. Paul Koenig
Name: W. Paul Koenig
Title: Managing Director




